1

2

3

4

5

6                        UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8

9    BRIAN A. RAMIREZ,                  No.   2:17-cv-01868-JAM-CKD
10                Plaintiff,
11        v.                            ORDER GRANTING DEFENDANTS’
                                        MOTION FOR SUMMARY JUDGMENT
12   COUNTY OF SACRAMENTO,
     SACRAMENTO COUNTY SHERIFF’S
13   DEPARTMENT, OFFICER RYAN N.
     VICE, and DOES 1 through 10,
14   Inclusive,
15                Defendants.
16

17       On January 8, 2019 at 1:30 p.m., this matter came before the

18   Court on Defendants’ Motion for Summary Judgment (ECF No. 22).

19   For the reasons set forth at the hearing and reflected in the

20   transcript of that hearing (ECF No. 52), this Court GRANTS

21   Defendants’ Motion for Summary Judgment in its entirety.

22   Judgment shall be entered in Defendants’ favor, and the Clerk of

23   Court shall vacate all dates and close this file.

24       IT IS SO ORDERED.

25   Dated: February 13, 2019

26
27

28
                                        1
